PER CURIAM
Albert Corey Hunter, a prior and persistent offender, appeals his judgment of convictions by a City of St. Louis jury of kidnapping, first-degree domestic assault, second-degree domestic assault, unlawful possession of a firearm, unlawful use of a weapon, tampering with a victim or attempted tampering with a victim, and armed criminal action arising out of a neighbor's 911 call after Hunter fired several *358shots from his semi-automatic rifle in his backyard. Upon arrival, the police observed Hunter outside with the gun and when he went inside his home they could hear Hunter's wife, Charlane Jackson ("Victim"), screaming for Hunter to stop beating her. The police approached Hunter's house and attempted to get Victim out but Hunter would not allow her out. This resulted in a hostage situation that lasted for several hours. Hunter represented himself at trial, and the jury found him guilty of nine of the ten counts with which Hunter was charged. Hunter was sentenced to consecutive terms of imprisonment totaling 175 years. Hunter's sole point on appeal is that the Honorable Steven R. Ohmer committed plain error by allowing him to represent himself. We affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order under Rule 30.25(b).